Order unanimously affirmed without costs. Memorandum: The negligence action brought for injuries received by plaintiff Angelina Bogutski during the course of her employment by the Board of Education of the City of New York is barred by Workers’ Compensation Law §§ 11, 29 (6). The individual defendant, a custodian-engineer appointed by the Board of Education pursuant to the provisions of the Civil Service Law (see, Education Law § 2503 [5]; § 2509 [4]), is also an employee of the Board of Education (see, Beck v Board of Educ., 268 App Div 644, 648-649, affd 295 NY 717). Thus, plaintiff is barred by Workers’ Compensation Law §29 (6) from maintaining this action for negligence against the individual defendant, her coemployee. (Appeal from order of Supreme Court, Kings County, Hutcherson, J.—summary judgment.) Present— Boomer, J. P., Green, Pine, Balio and Lawton, JJ.